Cope, J. delivered the opinion of the Court
Field, C. J. concurring:
*121Upon a further examination of this case, we are satisfied that our former decision was erroneous, and that the judgment should be reversed. The -principal defendant is a married woman, and as against her the complaint does not state facts sufficient to constitute a cause- of action. She could only be held in the character of a sole trader under the statute; and the allegation that she was doing business as a femme sole with the consent of her husband is insufficient. Enough should have been stated to establish her liability as a sole trader.
Judgment reversed, and cause remanded.